It has been stated that the principle of res ipsa loquitur only applies to cases where on proof of the occurrence and injury, the existence of negligent default is the more reasonable probability. 8 A.L.R. 501. And it has been held that the doctrine is limited and restricted in scope, is ordinarily to be applied sparingly and with caution in peculiar and exceptional cases, and only where the facts and demands of justice make the application essential. 45 C.J. 1200. Hence it is often difficult to determine when the doctrine may be invoked, and it is not surprising that courts or the members thereof are not always in agreement. However, I am not prepared to hold that a person injured by an apparatus, which he used in the ordinary way with care and for the purpose for which it was intended, cannot, in any case, have the benefit of the rule, on the theory that such use leaves the defendant without exclusive control of user and that the person injured voluntarily interfered, as stated among the conditions *Page 40 
of the application of the rule in Wigmore on Evidence, Sec. 2905. The conditions stated in that work do not, I think, operate to exclude the rule in this case. The jury were authorized to find that plaintiff used due care. I do not think that any injurious consequences were ordinarily to be expected from the operation of the heater in question. It was under the exclusive control of the defendant, who undertook to furnish hot water with it — in other words, to have it in use. It was, then, in control of the user of it. If we may accept the implied finding of the jury, as I think we may, that plaintiff was not a trespasser, but was entitled to do what he did, and that he used due care, then he was but a temporary instrumentality of the defendant, to make such user effective. In such case the action of plaintiff should not be held to be a voluntary action on the part of the plaintiff in the sense of Professor Wigmore's third condition of the rule, but was an action impliedly permitted or asked by the defendant. The following cases, to a more or less extent, I think, sustain this view. Merino v. Borax Co., 124 Cal. App. 326, 12 P.2d 458; Hilson v. Pacific Gas  El. Co., 131 Cal. App. 427,21 P.2d 662; Bergen v. Tulare Power Co., 173 Cal. 709, 161 P. 269; Killian v. Logan, 115 Conn. 437, 162 A. 30; Jump v. Ensign-Bickford Co., 117 Conn. 110, 167 A. 90. And see Van Horn v. Refining  Roofing Co., 27 Cal. App. 105, 148 P. 951. It would seem that cases which disclose that an apparatus, undertaken by defendant to be in use, and which is used in the ordinary way and for the purpose for which it is intended, by one impliedly authorized to do so, who has not assumed the risk of such use, and who uses it with due and proper care, cannot be controlled by the ordinary cases which speak of exclusive control and for that reason refuse to apply the rule under discussion. It would seem that it cannot properly be said in such case that there is a divided *Page 41 
responsibility. The mere fact that a person so uses the apparatus in no way shows that he is in better position than, or in as good a position as, the owner of the apparatus to explain the accident. With the change of a few of the terms, the following language in Class v. Y.W.C. Ass'n., 47 Ohio App. 128,191 N.E. 102, seems appropriate:
"It seems evident that although the plaintiff opened the elevator door, and was in physical charge of same, he cannot be legally deemed in possession or control of the instrumentality. The act of plaintiff in opening the elevator door did not place him in possession and control of the instrumentality. He had a right to depend upon the normal operation" etc.
Courts hold, as stated in the opinion of Mr. Justice Riner, that the rule does not apply where the facts are such that an inference to the effect that the accident was due to a cause other than defendant's negligence can be drawn as reasonably as that it was due to his negligence. 45 C.J. 1213. I think the rule is sound. But that does not, I think, dispose of the question before us, but we must further determine whether that is a matter of law for the court or whether it is a question for the jury. If it is for the latter, — and I think that it is, except in a clear case — no reason exists why an instruction on res ipsa loquitur should not be given. The majority opinion holds, as I view it, that the court is authorized to take the rule out of the case as a matter of law, whenever the evidence is such that the jury is authorized to find that the defendant was not negligent. The question, or one very similar, was elaborately discussed by the writer in Worth v. Worth, 48 Wyo. 441, 39 P.2d 441, 103 A.L.R. 107, except that in that case we dealt with a presumption of law, while, according to the better opinion, as I think, the rule of res ipsa loquitur raises but an inference, and does not compel, but only permits, a judgment in the *Page 42 
absence of explanation. Sweeny v. Irving, 228 U.S. 233,33 S. Ct. 416; Glowacki v. Ry.  Power Co., 116 Ohio St. 451, 157 N.E. 21; 45 C.J. 1223. See 1 University of Chicago L.R. 523. Still the same question above mentioned remains with us in such case as when we are dealing with a presumption of law. Some cases take the view that the point is one of law for the court. See as to this the view of the Connecticut court in 3 Conn. L.J. 25. Other courts take the opposite view. Cases pro and con are cited in the Worth case, and in the note to that case in 103 A.L.R. 126. See also Harper, Law of Torts, Sec. 77; Carpenter, 1 Univ. Chicago, L.R. 531. Glowacki v. Ry.  Power Co., supra, takes the view that it is a question for the jury, and that an instruction on the maxim of res ipsa loquitur is proper. My present view leads me to agree with that case, although I am aware that the point is not without difficulty. See also Briglio v. Holt, 85 Wn., 155,147 P. 877; 45 C.J. 1363; LeJuene v. Petroleum Corp. (Cal.App.)13 P.2d 1057; Connor v. Ry. Co., 189 Cal. 1, 207 P. 378.
The record reasonably suggests but two factors which could be said to bring the case at bar within any relation to the rule mentioned in 45 C.J. 1213 (see Van Horn v. Refining  Roofing Co., supra), namely, first, the testimony that the explosion was due, in its ultimate analysis, to the heaviness of the air at the time. The jury were not bound to accept this view. If they did not — and I think it was for them to say — the situation, so far as the rule of res ipsa loquitur is concerned, would be the same as though no such testimony were in the case. The second factor would be the acts of the plaintiff. If there had been no testimony as to plaintiff's use of proper care, then it might, perhaps, have been said, in accordance with the rule stated in 45 C.J. 1213, that the accident was due to the want of plaintiff's care as likely as to the negligence of defendant. *Page 43 
But the testimony changed the situation. Madden v. S.S. Co.,86 Cal. 445, 25 P. 5; Atlantic etc. Bottling Co. v. Danneman,25 Ga. App. 43, 102 S.E. 542; Payne v. Bottling Co.,10 Ga. App. 762, 73 S.E. 1087. If plaintiff's want of negligence had been unquestioned, the rule of res ipsa loquitur should, I think, have been applied. The fact that there was conflict in the testimony on that point should not, as a matter of law, deprive him of the benefit of the rule. The dispute was one, I think, for the jury to determine. It had the right to believe his testimony, placing that point in the same position as though the use of proper care on plaintiff's part were unquestioned. In Madden v. S.S. Co.,86 Cal. 445, 25 P. 5, it appears that while plaintiff's decedent was employed in loading defendant's ship, the sling to the apparatus, provided for loading the ship, broke, precipitating freight onto deceased. The rule of res ipsa loquitur was held not applicable in the absence of showing that it was properly used, but the court said that "it may be conceded that" it would have been applicable "if it had been shown that the sling was properly used by the co-employees of the deceased, and in the ordinary way." And the court further said: "When it is said in some of the cases that the occurrence of an accident is prima facie evidence of insufficiency of the machinery or appliance being used, it must be confined to cases, if the rule is conceded to be a correct one, where the machinery or appliance is shown to have been used in the usual and proper way, at least where the same is being used by the party injured or his co-employees. This was not shown in this case, and therefore the rule contended for does not apply here." In Payne v. Bottling Company, supra, mentioned in note to 8 A.L.R. 502, and apparently cited with approval in Stolle v. Anheuser-Busch, 307 Mo. 520, 271 S.W. 497, 39 A.L.R. 1001, the court among other things said: *Page 44 
"If a manufacturer should sell to a jobber a gun, and after passing through the hands successively of the wholesaler and retailer, it finally reaches the marksman, and explodes in his hands while being used in the ordinary and usual manner, and injury results, it is plain that there was a defect in the gun. Somebody ought to be responsible. Concede that inferentially it could be said that the marksman must have done something to the weapon to cause it to explode, if he disproves this, and the retailer, the wholesaler, and the jobber all in turn show that they kept and handled the gun in the usual way, and did nothing to change its condition, the inference of negligence would be shifted back upon the manufacturer, who put the weapon of destruction in circulation with his endorsement that, when used in the ordinary and usual manner, no harm would come to him who used it. In such case it would be no answer, when the maxim that the thing spoke for itself is invoked, to say that, when the injury resulted, the thing was not in the possession, power or control of the manufacturer."
The instructions on the rule in this case have been discussed by counsel, as I view it, only from the standpoint as to whether or not the rule is applicable at all, and not from the standpoint as to the technical accuracy thereof, if the rule is applicable. Hence I express no opinion thereon except to say that the instructions should be in accordance with the view that the rule raises but an inference as stated in Sweeny v. Irving, supra (and see First Nat. Bank v. Ford, 30 Wyo. 110, 216 P. 691), and that it is better that the jury be told that the control of the defendant should be exclusive in order that the rule may apply. I regret, accordingly, that I cannot agree with the majority on the rule under discussion. On the other points I agree. *Page 45